         Case 19-02503       Doc 54      Filed 10/30/20 Entered 10/30/20 14:10:39                      Desc Main
                                           Document Page 1 of 2

                                        United States Bankruptcy Court
                                     Northern District of Illinois, Eastern Division

IN RE:    Shiraza M Khan                                   )              Chapter 13
          Suhail T Khan                                    )              Case No. 19 B 02503
          Debtor(s)                                        )              Judge David D. Cleary

                                                 Notice of Motion

    Shiraza M Khan                                                        Debtor A ttorney: Cutler & A s s ociates Ltd
    Suhail T Khan                                                         via Clerk's ECF noticing procedures
    5503 McDonough Rd
    Hoffman Estates, IL 60192




On November 23, 2020 at 1:00 pm, I will appear before the Honorable David D. Cleary, or any judge sitting in
that judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
following:
     To appear by video, use this link: <https://www.zoomgov.com/>. Then enter the meeting ID and
password.
     To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.
     Meeting ID and password. The meeting ID for this hearing is 161 122 6457 and the password is
Cleary644. The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Saturday, October 31, 2020.


                                                                          /s/ MARILYN O. MARSHALL
                                                                          MARILYN O. MARSHALL, TRUSTEE
                Case 19-02503          Doc 54       Filed 10/30/20 Entered 10/30/20 14:10:39                     Desc Main
                                                      Document Page 2 of 2

                                                   United States Bankruptcy Court
                                                Northern District of Illinois, Eastern Division

       IN RE:    Shiraza M Khan                                       )              Chapter 13
                 Suhail T Khan                                        )              Case No. 19 B 02503
                 Debtor(s)                                            )              Judge David D. Cleary

                                  Motion to Dismiss Case for Failure to Make Plan Payments

       Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
       [6], stating:

       On January 29, 2019, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
       on April 29, 2019, for a term of 60 months with payments of $870.00.

       The status of the debtor's plan is:   Current Month          Cash Due          Cash Received     Payment Default
                                                   21               $17,976.00          $14,249.48         $3,726.52

       A summary of the 12 most recent receipt items is set forth below:             Report Date: 10/30/2020
                                                                                     Due Each Month: $870.00
                                                                                     Next Pymt Due: 11/28/2020

            Date      Ref Num                Amount                            Date      Ref Num             Amount
9P6 1235080402W-SEGERDAHL
        04/09/2020         CORPO               $200.77             9P6 1235080409W-SEGERDAHL
                                                                           04/16/2020         CORPO            $200.77
9P6 1235080416W-SEGERDAHL
        04/23/2020         CORPO               $200.77             9P6 1235080423W-SEGERDAHL
                                                                           04/30/2020         CORPO            $200.77
9P6 1235080430W-SEGERDAHL
        05/07/2020         CORPO               $200.77             9P6 1235080507W-SEGERDAHL
                                                                           05/14/2020         CORPO            $200.77
9P6 1235080514W-SEGERDAHL
        05/21/2020         CORPO               $200.77             9P6 1235080521W-SEGERDAHL
                                                                           05/28/2020         CORPO            $200.77
9P6 1235080528W-SEGERDAHL
        06/04/2020         CORPO               $200.77             9P6 1235080604W-SEGERDAHL
                                                                           06/11/2020         CORPO            $200.77
9P6 1235080611W-SEGERDAHL
        06/18/2020         CORPO               $200.77             9P6 1235080618W-SEGERDAHL
                                                                           06/25/2020         CORPO            $200.77

       WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

       Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
       224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
       Ste 800
       Chicago, IL 60604
       (312)431-1300
